Exhibit 10.2

PROMISSORY NOTE



   
$ 28,000,000
Date: November 30,  2009





FOR VALUE RECEIVED, the undersigned, MINISTRY PARTNERS INVESTMENT COMPANY, LLC,
a California Limited Liability Company (herein called the “Company”), hereby
promises to pay to the order of WESTERN CORPORATE FEDERAL CREDIT UNION, a
federal corporate credit union (the “Lender” or, together with its successors
and assigns, the “Holder”) whose principal place of business is 924 Overland
Court, San Dimas, California 91773-1750, or at such other place as the Holder
may designate from time to time, the principal sum of Twenty Eight Million
Dollars ($28,000,000) or so much thereof as may be outstanding from time to time
pursuant to the Loan and Security Agreement described below, and to pay interest
on said principal sum or such part thereof as shall remain unpaid from time to
time, from the date of the Advance until repaid in full, and all other fees and
charges due under the Agreement, at the rates and at the times set forth in the
Agreement.


Interest shall accrue at the Fixed Rate of 3.95% per annum, shall be computed on
the basis of a 365-day year and applied to the actual number of days elapsed in
each interest calculation period and shall be payable monthly in arrears, on the
last day of each month, commencing on December 31, 2009.


In addition to payments on account of interest, principal reduction payments of
$116,667 shall be made on the last day of each month, commencing with the first
such payment due on December 31, 2009, and with the outstanding principal amount
of the Advance payable in full on the Maturity Date of March 30, 2012.


All payments hereunder shall be made in lawful money of the United States and in
immediately available funds.


This Note is given to evidence an actual loan in the above amount and is the
Note referred to in that certain Loan and Security Agreement (the “Agreement”)
dated the date hereof between the Company and Lender, as the same may be amended
or supplemented from time to time, and is entitled to the benefits thereof.
Reference is hereby made to the Agreement (which is incorporated herein by
reference as fully and with the same effect as if set forth herein at length)
for a description of the Collateral, a statement of the covenants and
agreements, a statement of the rights and remedies and securities afforded
thereby and other matters contained therein. Capitalized terms used herein,
unless otherwise defined herein, shall have the meanings given them in the
Agreement.


Should this Note be placed in the hands of attorneys for collection, the Company
agrees to pay, in addition to principal and interest, fees and charges due under
the Agreement, any and all costs of collecting this Note, including reasonable
attorneys’ fees and expenses.


--------------------------------------------------------------------------------


The Company hereby waives demand, notice, protest and presentment.


This Note shall be construed and enforced in accordance with the laws of the
State of California, without reference to its principals of conflicts of law.


IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
first above written.



 
MINISTRY PARTNERS INVESTMENT
 
COMPANY, LLC
         
By:  /s/ Billy Dodson
 
Billy M. Dodson
 
Its:  President



-2-

--------------------------------------------------------------------------------

